Per Curiam.

In this case there is no brief from either party.
Judgment on a demurrer to the declaration, and assessment of damages by a jury.
The evidence is not upon the record.
A motion was made to quash the writ, which was overruled.
W. March and /. S. Buckles, for the plaintiffs.
D. Kilgore and T. J. Sample, for the state.
It appears, on looking through the record, that no point, unless of a frivolous character, is presented, and the judgment is affirmed, with 10 per cent, damages and costs.